In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 15-1426V
                                      Filed: April 4, 2016
                                          Unpublished

****************************
MARCELLA BENNETT,                        *
                                         *
                     Petitioner,         *      Ruling on Entitlement; Concession;
                                         *      Influenza Vaccination;
                                         *      Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                      *      Administration (“SIRVA”);
AND HUMAN SERVICES,                      *      Special Processing Unit (“SPU”)
                                         *
                     Respondent.         *
                                         *
****************************
Robert Bates, III, Law Offices of Tony Seaton, PLLC, Johnson City, TN, for petitioner.
Glenn MacLeod, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

        On November 24, 2015, Marcella Bennett (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act” or “Program”). Petitioner alleges that she
suffered “injuries, including left shoulder injuries, rotator cuff impingement and partial
tear of the anterior supraspinatus tendon, resulting from adverse effects of a [sic]
influenza vaccination received on December 5, 2012.” Petition at 1; accord. Petition at
¶¶ 1 -5, 8. Petitioner further alleges that she has suffered the residual effects of her
injury for more than six months. Id. at ¶ 9. Petitioner “originally filed a medical
malpractice suit against Walgreens, but later voluntarily dismissed the same after
conferring with the Respondent.” Id. at ¶ 10; see Exhibit 7 (notice and order of
dismissal of petitioner’s civil action). The case was assigned to the Special Processing
Unit of the Office of Special Masters.

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On April 1, 2016, respondent filed her Rule 4(c) report in which she concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent “has concluded that a preponderance of evidence
establishes that the injury to petitioner’s left shoulder was caused-in-fact by the
administration of her December 5, 2012 flu vaccine, and that petitioner’s injury is not
due to factors unrelated to the administration of the December 5, 2012, flu vaccine.” Id.
at 5 (citation omitted). Furthermore, respondent concluded that “the statutory six month
sequela requirement has been satisfied . . . [and petitioner’s] left shoulder injury is
compensable under the Act as a ‘caused-in-fact’ shoulder injury related to vaccine
administration.” Id.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2